George; J.
(After stating the foregoing facts.) It is not contended that the written contract did not express the intention and purpose of the parties to it. The contract is plain and unambiguous. It is the only evidence of what the parties intended and understood by it. In these circumstances the whole duty of the court is to construe the contract. That the provision in the lease giving the lessee an option to purchase the premises, if she so desired, in no way affected the relation of landlord and tenant, or the former’s right to evict the latter if she held over and beyond her term; must be considered as settled. Clifford v. Gressinger, 96 Ga. 789 (22 S. E. 399); Crawford v. Cathey, 143 Ga. *193403 (85 S. E. 127). The parties designate their contract as one of lease. By its plain terms it is such. Mrs. Spooner was also given an option to buy during the term of the lease. The consideration paid was for the use of the premises to the end of the term stipulated, and, it would seem, for the option to purchase. But Mrs. Spooner was not bound to purchase. She did not obligate herself to pay $2250 on or by May 1, 1920, and to execute and deliver to Shelfer her promissory note for $3250 due and payable July 1, 1920. The consideration paid may be in excess of the fair rental value of the premises for the term stipulated; but Mrs. Spooner obtained not only the right to use and occupy the premises but the privilege and the power to buy the premises upon the terms stated. If the contract expresses the true intention and purpose of the parties to it, Mrs. Spooner was not entitled to an injunction. The case of Lytle v. Scottish American Mortgage Co., 122 Ga. 458 (50 S. E. 402), does not de mand a construction that the contract in this case creates the relation of vendor and vendee. That case does not authorize us to so construe the contract here involved. The distinction between' that case and the case at bar is clearly pointed out in Crawford v. Cathey, supra. Tinder the cases of Crawford v. Cathey and Clifford v. Grossing er, supra, we are compelled to construe the contract between the parties in this case as a lease with an option to buy. Mrs. Spooner never having exercised the option, the relation of landlord and tenant continued, and the landlord had the right to evict the tenant holding over beyond the term.

Judgment affirmed.

All the Justices concur, except Atkinson, J.j absent on account of sickness.